Citation Nr: 0731068	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for respiratory and sinus 
disorders due to exposure to asbestos.
							
			
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1964 to January 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2004 decision of the VARO in 
Waco, Texas, that denied entitlement to the benefit sought.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information necessary to substantiate the claim

2.  Any current respiratory or sinus disorder is not shown to 
be related to active service, to include any exposure to 
asbestos.

 
CONCLUSION OF LAW

The criteria for service connection for  respiratory and 
sinus disorders, to include as due to exposure to asbestos 
are not met.  38 U.S.C.A. § § 1110, 5103, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. § § 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2003 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2003 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information and to indicate whether or 
not he had any such additional evidence.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, and he was provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in a March 2006 
letter.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the May 
2003 RO decision that is the subject of this appeal in a May 
2002 letter.  Accordingly, the RO provided proper VCAA notice 
at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an October 2006 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Also, the veteran had 
the opportunity to present testimony on his own behalf at a 
hearing with a decision review officer at the Waco RO in 
September 2003. A transcript of the hearing proceedings is of 
record and has been reviewed. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


 Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury incurred in the military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases for supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzalez v. West,  218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are nor explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the claimant).

Based on a longitudinal review of the evidence of record, the 
Board finds that the probative evidence is against the claim 
for service connection.  Initially, the Board notes that as 
lay persons the veteran and his wife do not qualify to opine 
on matters requiring medical knowledge, such as the etiology 
of any current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   See also Routen v. Brown, 10 Vet. App. 183 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge). 

The service medical records reveal the veteran was seen for 
upper respiratory infections on periodic occasions during 
service.  Reference was made to a history of asthma as a 
child.  However, chest x-ray studies in August 1964 and 
December 1967 were interpreted as normal.  Also, the report 
of separation examination in January 1968 is without 
reference to complaints or abnormalities regarding a chronic 
respiratory or sinus disorder. The veteran's military 
occupational specialty was that of a hospital corpsman.

The initial documentation in the post service medical records 
of a sinus or respiratory disorder was in April 1978 when he 
was seen by a private physician for what was diagnosed as 
acute sinusitis. Bronchitis was diagnosed by the same 
physician in October 1978. It was noted at the time that the 
veteran had been symptomatic for only a week. The medical 
evidence thereafter shows treatment and evaluation for 
episodes of bronchitis and periodic sinus congestion and 
allergic rhinitis.

Pursuant to a Remand by the Board in October 2005, the 
veteran was accorded an examination by a VA physician 
knowledgeable in respiratory disorders in October 2006. The 
examiner stated that he reviewed the entire claims folder in 
detail.  Reference was made to pulmonary function testing in 
2001that showed obstructive disease commensurate with a long 
history of cigarette smoking. Current x-ray studies were 
interpreted as normal except for decreased inspiratory 
effort. There were no pleural calcified plaques and no 
fibronodular scarring or stranding apparent. As a result the 
examiner stated there was no evidence of pulmonary 
asbestosis.  A diagnosis was given of mild chronic 
obstructive pulmonary disease, described as tobacco induced.  
The examiner stated that no asbestosis was found.  He opined 
that it "is less likely than not" that the veteran's 
current chronic obstructive pulmonary disease was related to 
any asbestosis exposure he had while in service. He believed 
the history of tobacco use brought "much greater exposure" 
and was likely to cause the degree of obstructive lung 
exposure the veteran demonstrated than any exposure to 
asbestos. The examiner again noted that the veteran did not 
demonstrate any of the findings or stigmata of asbestosis. 
There is no medical opinion of record to the contrary.  
Accordingly, the claim is denied. As noted above, the 
examiner had access 



to the entire claims file and his opinion is based on a 
review of the entire evidence of record.              


ORDER

The claim is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


